Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form10-K of American Liberty Petroleum Corp. (the “Company”) for the fiscal year ended October 31, 2013 filed with the Securities and Exchange Commission (the “Report”), I, Steven M. Plumb, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition of the Company as of the dates presented and results of operations of the Company for the periods presented Date: February 12, 2014 By: /s/ Steven M. Plumb STEVEN M. PLUMB Chief Financial Officer
